DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the drawing overcome the drawing objections from the previous office action (2/23/2021).  The drawing objections are withdrawn.
The amendment to the specification overcomes the specification objection from the previous office action (2/23/2021).  The specification objection is withdrawn.
The amendments to claims 4, 6, 7, 11, 13, 14, 16, 17 and 20 overcome the 35 U.S.C. 112(b) rejections of claims 4, 6, 7, 11, 13, 14, 16, 17 and 20 from the previous office action (2/23/2021).  The 35 U.S.C. 112(b) rejections of claims 4, 6, 7, 11, 13, 14, 16, 17 and 20 are withdrawn.
Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 112(b) rejections for omitting essential elements.  The applicant argues that the claim limitations are directed to solve a situation where congestion occurs, and doesn’t care about when traffic is not involved in congestion (argument page 15 paragraph 1). The claim language does not support this argument.  Claim 2 recites, “determining whether the moving status indicated by the first physical status information satisfies a first preset rule” and then provides limitations for the first 
Similar responses apply to the claim language in claims 7, 9, 14, 16, 17 and 18 directed to the determining “whether” an option has occurred.  Based on the above responses and the below rejections, the 35 U.S.C. 112(b) rejections of claims 2 thru 7, 9 thru 14 and 16 thru 20 are maintained.
Regarding the prior art rejections, the applicant argues that Tickoo et al do not disclose the claimed moving status of the target vehicle and position information of the target vehicle (argument page 16).  The applicant further argues that the information from Tickoo et al is in regards to the road rather than a target vehicle.  The examiner respectfully disagrees with both.  P[0036] of Tickoo et al states, “At step 310, speed and location information may be obtained by a node.  For example, referring to FIGS. 1 and 2A, node 230 may obtain the average speed of traffic at a particular location on highway 
The next argument is directed to the claimed “no more than two adjacent nodes” of claim 1 (page 17).  The applicant argues that Tickoo et al is not limited to no more than two.  The examiner respectfully disagrees.  The applicant points to Figures 2A and [2B] where node 250 is connected to nodes 230, 260 and 270.  The examiner agrees with the connections for node 250, but points to additional nodes in Figure 2A.  Node 230 is connected to nodes 240 and 250; node 240 is connected to nodes 230 and 260; node 270 is connected to nodes 250 and 280; and node 280 is connected to nodes 260 and 270.  Each of these example nodes is connected to the claimed no more than two adjacent nodes.  
The applicant further points to P[0040] which states, “referring to FIG. 2A, node 230 may send road information and a traffic flow plan to nodes 240, 250, 260, 270, and 280”.  The applicant argues that this is a number of connected nodes larger than two.  The examiner agrees, but points to the claim language not being claim as such.  The claim language is “no more than two adjacent nodes”.  In Figure 2A, the only nodes adjacent to node 230 are nodes 240 and 250.  The other nodes 260, 270 and 280 are not adjacent to node 230.  The disclosure of Tickoo et al meets the claim language.
Based on the above responses and the below rejections, the prior art rejections of claims 1 thru 10 are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 thru 7, 9 thru 14 and 16 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 thru 6, 9 thru 13 and 16 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The determination that the moving status indicated by the first .  In claims 2, 9 and 18, a limitation determines whether the moving status indicated by the first physical status information satisfies a first preset rule (lines 3 and 4 – claim 2, lines 5 and 6 – claims 9 and 18).  The claims go on to provide a series of limitations based on the determination that the first preset rule is not satisfied, but does not address the determination that the first preset rule is satisfied.  The options created by the “determining whether” creates a condition of two possible options without limitations directed to one of those options.
Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The .  In claims 7, 16 and 17, a limitation detects whether the moving status indicated by the fourth physical status information satisfies a second preset rule (lines 4 and 5 – claims 7 and 16, lines 5 and 6 – claims 14 and 17).  The claims go on to provide a limitation based on the detection that the second preset rule is satisfied, but does not address the detection that the second preset rule is not satisfied.  The options created by the “detecting whether” creates a condition of two possible options without limitations directed to one of those options.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tickoo et al Patent Application Publication Number 2014/0091949 A1.
Regarding claims 1, 8 and 15 Tickoo et al disclose the claimed ad hoc network method based on an in-vehicle terminal, an ad hoc network may be established between vehicles using a wireless connection (abstract) using any of the flow charts of Figures 3A, 3B and 4, with the vehicle having node 160 (Figure 1 and P[0011]), the node 160 equates to the claimed in-vehicle terminal, the claimed in-vehicle terminal, the vehicle having node 160 (Figure 1 and P[0011]), comprising the claimed processor and memory storing computer readable operation instructions, processor 154 and memory 156 (Figure 1) with computer executed instructions stored in a non-transitory computer readable medium P[0024], and the claimed non-transitory computer readable medium, a non-transitory computer readable medium P[0024], comprising instructions to perform:

the claimed performing an operation related to networking in a chain structure based on the first physical status information of the target vehicle as a target node to connect to no more than two adjacent nodes, “at step 330, the road information about speed and location (obtained at step 310) and the traffic flow plan (determined at step 325) may be sent to other vehicles using the ad hoc wireless network” (P[0040] and Figure 3A), node (vehicle) 230 connects to nodes 240 and 250 (Figure 2A), the connection of vehicles in Figure 2A equates to the claimed chain structure.
Regarding claims 2, 9 and 18 Tickoo et al disclose the claimed performing of claims 1, 8 and 15 (see above), comprising:
the claimed determining whether the moving status satisfies a first preset rule, “At step 315, a determination may be made about whether there is an obstruction in a road.” (P[0037] and Figure 3A), “if it is determined at step 315 that there is an obstruction, then at step 320, the physical configuration of the obstruction may be determined” (P[0038] and Figure 3A), and “At step 325, a traffic flow plan may be determined.” (P[0039] and Figure 3A), the determination of an obstruction is based on the obstruction location, such as the obstruction is in a lane blocking the path of a vehicle (claimed first physical status information), and the claimed first preset rule 
The situation where first physical status information does satisfy the first preset rule is not recited in the claim limitations (see above 112(b) rejection).  Based on Tickoo et al disclosing the determining whether the moving status satisfies a first preset rule and it does satisfy the first preset rule, and the claims lacking limitations directed to that condition, the remaining limitations of claims 2, 9 and 18 are not required to be taught.  The condition (does not satisfy the first preset rule) that leads to this limitation is one of two options, where the first option (does satisfy the first preset rule) is met by the teachings of Tickoo et al.  The limitations of claims 3 thru 6, 10 thru 13, 19 and 20 are also dependent upon the “does not satisfy” limitation, and therefore, have no weight in regards to the “does satisfy” condition.  In order to further compact prosecution, the examiner assumes claims 2, 9 and 18 will be amended to overcome the above 112(b) rejection.  The examiner assumes such amendment would change, “determining whether the moving status indicated by the first physical status information satisfies a first preset rule” (claim 2 lines 5 and 6) to “determining that the moving status indicated by the first physical status information does not satisfy 
Tickoo et al further disclose the claimed when the first physical status information does not satisfy the first preset rule, determining whether a first broadcast message 
the claimed when the first broadcast message exists, joining the internet of vehicles in the chain structure according to the first physical status information using the target in-vehicle terminal as the target node, “node 230 may send information about average speed of traffic at a particular location on highway 205 to node 250” (P[0037] and Figure 2A), nodes 230, 240, 250, 260, 270, and 280 are travelling on a highway 205, and are connected by an ad hoc wireless network P[0025], the connected vehicles (nodes) of Figure 2A equate to the claimed chain structure, the speed information is sent to the other vehicles in the ad hoc network when there is not an obstruction and the vehicles then maintain their speeds and locations.  The “or” recited between the claim limitations indicate that either one or the other may be performed.  If the intention is to have limitations for both options, then the “or” should be and “and”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tickoo et al Patent Application Publication Number 2014/0091949 A1 in view of Beyer Jr. et al Patent Number 9,467,838 B2.
Regarding claims 7 and 14 Tickoo et al teach the claimed method of claim 1 and the terminal of claim 8 (see above), further comprising:
the claimed obtaining fourth physical status information of the target vehicle, “At step 310, speed and location information may be obtained by a node.” (P[0036] and Figure 3A), and “speed and location information may be provided by sensor(s) 159 (e.g., a GPS device, an onboard trip computer, a speedometer, etc.) included in the node 230” P[0036], the claimed fourth physical status information equates to the speed and location information that would not be part of the claimed first physical status information, such as position and speed from the GPS device (claimed first physical status information) and speed from the speedometer and location from the trip computer (claimed fourth physical status information);
the claimed detecting whether a second moving status of the target vehicle indicated by the fourth physical status information satisfies a second predetermined rule, “At step 315, a determination may be made about whether there is an obstruction in a road.” (P[0037] and Figure 3A), “if it is determined at step 315 that there is an obstruction, then at step 320, the physical configuration of the obstruction may be determined” (P[0038] and Figure 3A), and “At step 325, a traffic flow plan may be determined.” (P[0039] and Figure 3A), the determination of an obstruction is based on the obstruction location, such as the obstruction is in a lane blocking the path of a vehicle (claimed fourth physical status information), and the claimed second preset rule equates to the lane being obstructed (obstructed lane equates to satisfied second preset rule), the claimed second preset rule is the only rule of the claim set (claims 1 
Tickoo et al do not explicitly teach the claimed when the second moving status of the target vehicle indicated by the fourth physical status information satisfies the second rule, removing the target node from an internet of vehicles.  The removal of a node from a network based on a physical status is common and well known in the networking arts.  When the distance of a node connection becomes too great, the node would be dropped from the network.  The distance of an object equates to a physical status.  Beyer Jr. et  al teach, when units drop out of the Common Interest Network or lose communications because they are out of range, their PTT Channel data is dropped (column 12 lines 40 thru 43).  The claim limitations are broadly enough to include dropping a node because it is out of range of the network.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ad hoc vehicle networking of Tickoo et al with the dropping of out of range units from the ad hoc network of Beyer Jr. et al in order to enable each participant in the communication network to join other ad hoc network participants to form an ad hoc digital network with other cell phone users rapidly for coordinating member activities (Beyer Jr. et al column 4 lines 30 thru 34).
Regarding claims 16 and 17 Tickoo et al teach the claimed method of claims 1 and 2 and the terminal of claims 8 and 9 (see above), further comprising:
the claimed obtaining fourth physical status information of the target vehicle, “At step 310, speed and location information may be obtained by a node.” (P[0036] and Figure 3A), and “speed and location information may be provided by sensor(s) 159 
the claimed detecting whether a second moving status of the target vehicle indicated by the fourth physical status information satisfies a second predetermined rule, “At step 315, a determination may be made about whether there is an obstruction in a road.” (P[0037] and Figure 3A), “if it is determined at step 315 that there is an obstruction, then at step 320, the physical configuration of the obstruction may be determined” (P[0038] and Figure 3A), and “At step 325, a traffic flow plan may be determined.” (P[0039] and Figure 3A), the determination of a traffic flow plan in step 325 of Figure 3A equates to the claimed second preset rule, where the location of the obstruction and the location of the vehicles in the network determine a change to the operation of the vehicles around the obstruction P[0039], multiple rules are common and well known in performing methods.
Tickoo et al do not explicitly teach the claimed when the second moving status of the target vehicle indicated by the fourth physical status information satisfies the second rule, removing the target node from an internet of vehicles.  The removal of a node from a network based on a physical status is common and well known in the networking arts.  When the distance of a node connection becomes too great, the node would be dropped from the network.  The distance of an object equates to a physical status.  .
Allowable Subject Matter
Claims 3 thru 6, 10 thru 13, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim limitations of the dependent claim being combined with the respective independent claim (and intervening claim).  The combined claim limitations include claims 1 thru 3, claims 8 thru 10, claims 15, 18 and 19, claims 1, 2 and 5, and claims 8, 9 and 12.  The reasons for indicating allowable subject matter over the prior art of record is the same as stated in the previous office action (2/23/2021). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662